956 So. 2d 1240 (2007)
Thomas SEEBER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1624.
District Court of Appeal of Florida, Fourth District.
May 23, 2007.
Arthur B. Brandt of Brandt & Gufford, Stuart, for appellant.
No appearance required for appellee.
PER CURIAM.
Appellant filed, without reference to Florida Rule of Criminal Procedure 3.800(c), a motion simply titled "Motion to Modify Sentence." The trial court treated the motion as a rule 3.800(c) motion and, after the sixty-day jurisdictional window expired, denied the motion for lack of jurisdiction. We dismiss the appeal as a non-appealable order. See State v. Woodard, 866 So. 2d 120 (Fla. 4th DCA 2004); Grosse v. State, 511 So. 2d 688 (Fla. 4th DCA 1987), rev. denied, 519 So. 2d 987 (Fla.1988).
GUNTHER, HAZOURI and MAY, JJ., concur.